DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,565,655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are listed below:

1.	Jain (USPN 9858584) teaches the detection of a user’s facial expression or body language from a stored image and a detection of one or more voice characteristics of a voice recording associated with a user to determine the state and/or characteristic of the user (see at least abstract, col. 7, lines 25 through col. 8, lines 32).
2.	Abramson (USPAP 20150141043) teaches the use of pitch, tones, intonations, intensity, volume and other speech characteristics to determine voice emotions (0371).
3.	Loomis (USPAP 20160055514) teaches a system and method for suggesting financial account cards to maximize rewards (0046).
4.	Dilip et al (USAP 20020091635) teaches a method for managing transactions (0091).
Human Emotion Recognition From Speech,” Int. Journal of Engineering Research and Applications, ISSN: 2248-9622, Vol. 4, Issue 7 (Version 4), July 2014, pp74-78.

None of the above cited prior art references teaches a method comprising:
receive audio data indicative of a satisfaction communication from the customer, the satisfaction communication being indicative of a satisfaction of the customer regarding the transaction; analyze the audio data to determine a determined tone, a pitch, and a determined rate of speech associated with the audio data; perform a comparison comprising comparing the determined tone to known tone data, comparing the determined pitch to known pitch data, and comparing the determined rate of speech to known rate of speech data; determine satisfaction data based at least in part on the comparison; update, based on the transaction data, the customer financial state to correspond with the second financial state.

35 U.S.C 101 subject eligibility:
The claimed invention as a whole when considered as an ordered combination amount to significantly more than an abstract idea. The claimed invention is deemed eligible.

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691